Citation Nr: 0507908	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  04-00 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for residuals of transient 
ischemic attack while under VA care on December 12, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from March 1951 to January 
1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota. 

 
FINDING OF FACT

It is not shown that the veteran has additional disability 
due to VA treatment on December 12, 2002.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for residuals of a transient ischemic attack 
while under VA care on December 12, 2002, have not been met.  
38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.358 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VCAA notice letter dated in April 2003 apprised the 
appellant of the information and evidence necessary to 
substantiate his claim.  Such correspondence also apprised 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also advised to 
send any evidence in his possession, pertinent to the appeal, 
to VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 C.F.R. § 
5103 and 38 C.F.R. § 3.159 (2003).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  The April 2003 VCAA notice letter was 
sent to the veteran prior to the June 2003 rating decision.  
Because the VCAA notice was provided to the appellant prior 
to the initial AOJ adjudication denying the claim, the timing 
of the notice does comply with the express requirements of 
the law as found by the Court in Pelegrini II.

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran's 
VA treatment records have been obtained, including the 
medical records for the period of treatment from which the 
veteran claims 38 U.S.C.A. § 1151 benefits.  The December 13 
through December 16, 2002 private medical records for 
treatment immediately following the veteran's VA treatment 
have also been obtained.  Additionally, a VA medical opinion 
has been obtained.  Regarding the March 2005 contention of 
the veteran's representative that any quality-assurance 
records compiled in conjunction with the VA treatment in 
question must be obtained and considered, the law (38 U.S.C. 
§ 5705) specifically prohibits such use of those records.  
All pertinent records that can be obtained have been 
obtained.  VA's assistance obligations are met.  No further 
assistance to the veteran is required.  The veteran is not 
prejudiced by the Board's proceeding with appellate review.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Law and Regulations

The veteran filed a claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 in February 2003.  Because 
the claim was filed after October 1, 1997, the version of 38 
U.S.C.A. § 1151 in effect prior to October 1, 1997 (requiring 
only that additional disability be "the result of" VA 
hospital care, medical or surgical treatment, or examination) 
is not applicable.  The version of 38 U.S.C.A. § 1151 that 
became effective October 1, 1997 is the applicable statute in 
this case.  The new law requires that the claimed additional 
disability be "caused by" VA hospital care, medical or 
surgical treatment, or examination, and further adds a 
"proximate cause" requirement that the additional disability 
be caused by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
in furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability be an event which 
was not reasonably foreseeable.  

Effective October 1, 1997, 38 U.S.C.A. § 1151 provides in 
relevant part as follows:

(a)	Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and (1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of this 
title, and the proximate cause of the disability or death was 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable; or (2) the disability or death was 
proximately caused (A) by the provision of training and 
rehabilitation service by the Secretary as part of an 
approved rehabilitation program under chapter 31 of this 
title, or (B) by participation in a program under section 
1718 of this title.

History

In this case, the veteran contends that he was seen at a VA 
medical facility on December 12, 2002 and that he was not 
told that tests showed a stroke and he was sent home.  The 
veteran maintains that if he had been provided proper medical 
care and treatment by VA, his condition would not have been 
as serious as it became.  He maintains that consequently he 
became seriously disabled and he ended up being hospitalized 
the next day, which could have been prevented had he received 
proper treatment from VA on December 12, 2002.

The VA medical records reveal that the veteran was brought 
into VA urgent care by his son and wife on December 12, 2002.  
They were concerned that the veteran had experienced 
generalized weakness for the previous 20 hours.  It was 
reported that the veteran had had an episode of confusion, 
increased drooling, and right eye wandering the previous day.  
It was also reported that he had an unsteady gait in that he 
had been able to walk until yesterday and that now his legs 
did not work right.  On physical examination, it was observed 
that the veteran had a slight drooping of the right eyelid.  
It was reported that the veteran had had a long history of 
right eye problems, and that his general condition had been 
gradually worsening.  It was indicated that he was legally 
blind, had fallen a few times in the last few weeks, was 
becoming more and more confused, and was becoming harder to 
move and motivate.  A history of a mild stroke in the past 
was also reported.  The veteran was provided a CT scan of the 
head which did not appear to show any new bleeds.  The 
diagnoses were cognitive impairment and anxiety state.  The 
veteran was released that day.

The veteran was treated at a private hospital from December 
13, to December 16, 2002.  On admission the veteran had 
moderate right upper lid ptosis and right eye exotropia, 
without impairment in papillary function.  Findings were 
suggestive of either a peripheral third or nuclear third 
nerve palsy.  The veteran's symptoms completely resolved 
after the second day of hospitalization and did not recur.  
It was noted that MRI scan of the brain was notable for a 
remote infarction in the right external capsule thalamic 
region consistent with the history of a stroke several years 
ago.  There was no evidence of mid-brain or brainstem 
ischemia with diffusion imaging.  The discharge diagnoses 
were transient ischemic attack, Parkinsonism with dementia, 
and hypertension.

The veteran was afforded a VA examination in April 2003.  The 
examiner reviewed the veteran's VA medical records and his 
claims folder.  The examiner provided a review of the 
veteran's medical history.  The veteran's spouse reported 
that the veteran had been having problems with restlessness, 
he had been confused, and he had some right facial drooping.  
The veteran was taken to the VA facility on December 12, 
2002.  The veteran had difficulty answering questions 
appropriately and seemed confused and not fully oriented.  
There was a question of abnormal movements of the right eye.  
The veteran's gait was noted to be a shuffling gait, with 
small deliberate steps.  It was noted that CT scan of the 
head revealed no new or acute stroke.  The veteran was sent 
home to take a larger dose of aspirin and follow up with his 
provider in the near future.  The veteran seemed better the 
next morning, but by night of the 13th he fell down and could 
not get up.  He was quite confused.  The veteran was taken to 
a private hospital on the 13th.  He was there for three days 
and then at a rehabilitation hospital for two weeks.  The 
diagnoses for that stay included transient ischemic attack, 
Parkinsonism with dementia, and hypertension.  The private 
hospital records documented the veteran's shuffling gait 
abnormalities and it was felt that the veteran might have 
some Parkinsonism. 

The VA examiner's diagnosis was past history of 
cerebrovascular accident.  The examiner noted that the 
incident in December of 2002 was given a final diagnosis of 
transient ischemic attack, as noted in the records from the 
private hospital where the veteran was treated from December 
13 to 16, 2002.  She noted that memory problems and cognitive 
difficulties had also been noted since the stroke, but 
records showed that memory problems and cognitive 
difficulties had been present prior to the stroke as well.  
The VA examiner stated that for purposes of the veteran's 
claim, determination must be made as to whether or not the VA 
treatment on December 12, 2002, caused additional disability 
to the veteran.  She noted that when the veteran presented to 
the VA facility on December 12, he had gait disturbance, 
confusion, and right eye extraocular muscle findings.  The 
examiner noted that when the veteran was seen at the private 
hospital the next day, those records did not reveal any 
additional disability that had occurred in the 24-hour time 
period from when he had been seen at VA.  Thereafter, the 
veteran's eye symptoms resolved.  The veteran's cognitive and 
memory problems, and his gait disturbance have persisted.  
The VA examiner stated that since the medical records did not 
show that there were any additional findings on December 13, 
compared to his presentation at the VA facility on December 
12, it was her medical opinion that it was less than likely 
that the veteran's current condition was secondary to 
improper treatment on the part of VA.  She also stated that 
the veteran's current symptoms of a gait disturbance and 
cognitive disability were present when seen at VA, and no 
additional disability was noted when the veteran was 
hospitalized at the private facility the following day, 
therefore it was less than likely that the veteran suffered 
any additional disability because of medical treatment 
rendered by VA.

After a review of the evidence in this case, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim.  While the veteran and his spouse, believe 
that the veteran experienced additional disability due to 
improper VA treatment on December 12, 2002, as laypersons 
they are not competent to render a medical opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  None of the 
medical evidence, either VA or private indicates that the 
veteran's VA treatment on December 12, 2002 was deficient.  
Not only is there no competent medical evidence of record 
demonstrating that the veteran has any additional disability 
caused by VA medical treatment on December 12, 2002, a VA 
physician, after a review of the veteran's medical records, 
and an examination of the veteran, opined that the veteran 
did not develop additional disability due to VA treatment, 
and opined that there was no negligence in the VA treatment.

Because the weight of the competent medical evidence 
demonstrates no additional disability due to VA treatment, 
the Board finds that the criteria for entitlement to 
compensation under 38 U.S.C.A. § 1151 for residuals of 
transient ischemic attack while under VA care on December 12, 
2002, have not been met.  The Board has considered the 
doctrine of affording the veteran the benefit of any existing 
doubt with regard to the issue on appeal; however, as the 
preponderance of the evidence is against the veteran's claim, 
the record does not demonstrate an approximate balance of 
positive and negative evidence as to warrant the resolution 
of this issue on that basis.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of transient ischemic attack 
while under VA care on December 12, 2002, is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


